Judgment and order reversed on the law and a new trial granted, with costs to appellant to abide the event, on the ground that the question of defendant’s negligence was for the jury; that there was evidence sufficient to require the submission of the question to the jury. We are not now passing upon the question whether a verdict for the plaintiff would have been against the weight of the evidence, as we did in the case of Froehlich v. Trevor (219 App. Div. 863). All concur. Present— Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ.